Appeal from a judgment of the County Court of Clinton County, rendered October 31,1974, convicting defendant on his plea of guilty of the crime of absconding from temporary release in the first degree. Defendant objects to the jurisdiction of the trial court to convict him of a violation of section 205.17 of the Penal Law on the ground that his act *649of absconding took place, if at all, outside the geographic boundary of Clinton County.” The indictment alleges that defendant was released from confinement in the Adirondack Correctional Treatment and Evaluation Center, an institution located in Clinton County under the jurisdiction of the State Department of Correctional Services, in order to participate in a program of temporary release and that he intentionally failed to return to that institution at or before the time prescribed therefor. It thus contained all of the allegations necessary to establish the offense of absconding from temporary release in the first degree as set forth in that statute. The duty to return imposed by that law was quite obviously required to be performed in Clinton County or could properly have been satisfied in that county. In either event, it is clear that CPL 20.40 (subd 3) governs this situation and provided ample authority for the County Court of Clinton County to entertain jurisdiction over the offense and this offender upon the indictment presented to it. We have examined defendant’s remaining argument that the instant statute is unconstitutional as violative of an individual’s right to the equal protection of laws and find it to be similarly without merit. Judgment affirmed. Herlihy, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.